                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE



 JASON JEREMY JONES,                              )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.:        2:19-cv-00155
                                                  )                   REEVES/POPLIN
 JOHN DUGGER, et al.                              )
                                                  )
               Defendants.                        )


                            MEMORANDUM OPINION & ORDER


       Plaintiff, a prisoner proceeding pro se, has filed a complaint pursuant to 42 U.S.C. § 1983

[Doc. 2], and a motion for leave to proceed in forma pauperis in this action [Doc. 1].

I.     FILING FEE

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Hamblen County Jail, he will be ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to

submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200, Greeneville, Tennessee,

37743, as an initial partial payment, the greater of: (a) twenty percent (20%) of the average monthly

deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average monthly

balance in his inmate trust account for the six-month period preceding the filing of the complaint.

28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account
shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income exceeds

ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has been paid

to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined. This order shall be placed in Plaintiff’s prison file and follow

him if he is transferred to another correctional institution. The Clerk also will be DIRECTED to

provide a copy to the Court’s financial deputy.

II.    SCREENING STANDARD

       Under the Prisoner Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). Courts liberally construe pro se pleadings filed in civil rights cases

and hold them to a less stringent standard than formal pleadings drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972).



                                                  2
       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”).

III.   ALLEGATIONS OF THE COMPLAINT

       Plaintiff complains of various criminal charges and events stemming from 2005 forward

[See Doc. 2 p. 3-20]. The Court is not certain which charge forms the basis of Plaintiff’s current

incarceration. However, it appears that Plaintiff alleges that he was subjected to double jeopardy

in 2015 and 2016, that he has been denied the appropriate pretrial credits for the sentence he is

now serving, that circumstances involving one of his criminal cases requires a reopening of the

case, and that officers purposefully broke his hand while arresting him in February 2018 [Id.]. He

asks the Court to “reopen [his] case,” reimburse him for his unlawful incarceration, and to award

him monetary damages stemming from his broken hand in February 2018 [Id. at 4].

IV.    ANALYSIS

       As a preliminary matter, the Court finds that Plaintiff’s claims seeking compensation for

the use of force during his February 2018 arrest is untimely. Federal district courts apply the

State’s statute of limitations for personal injury actions in proceedings arising under 42 U.S.C. §

1983. See Wallace v. Kato, 549 U.S. 384, 387 (2007). In Tennessee, that period is one year. See

Tenn. Code Ann. § 28-3-104; Foster v. State, 150 S.W.3d 166, 168 (Tenn. Ct. App. 2004)

(applying the one-year statute of limitations from Tenn. Code Ann. § 28-3-104 in a § 1983 claim).

When the statute begins to run, however, is an issue of federal law. Eidson v. State of Tenn. Dep’t

of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007) (citations omitted). Under federal law, a

cause of action accrues, and the limitations period begins to run, when the injury forming the basis



                                                 3
of the claim is discoverable. See Friedman v. Estate of Presser, 929 F.2d 1151, 1159 (6th Cir.

1991) (citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir. 1984)). Here, Plaintiff knew the basis

of this claim when it occurred, yet he waited until August 2019 to file the instant suit [Doc. 2 p.4].

Accordingly, this claim must be dismissed.

       Additionally, Plaintiff’s complaint challenges the fact of his current incarceration and the

duration of his confinement. Judgment in his favor on such a claim would result in a speedier

release from prison. Therefore, his federal remedy is through a petition for writ of habeas corpus

rather than a § 1983 action. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (holding inmate

alleging entitlement to speedier release must pursue such relief through habeas action).

       Finally, to the extent Plaintiff seeks monetary compensation arising from his confinement

– whether current or past – he is prohibited from obtaining such damages unless he can prove that

his conviction or sentence has been reversed or otherwise invalidated. Heck v. Humphrey, 512

U.S. 477, 486-87 (1994). As Plaintiff has not alleged that any of his convictions or sentences have

been overturned, he has no viable § 1983 claim for the fact of his incarceration.

V.     CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED.

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set for above;

       4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined and to
          the Court’s financial deputy;

       5. Plaintiff’s complaint is DISMISSED without prejudice; and




                                                  4
6. The Court CERTIFIES that any appeal from this action would not be taken in good
   faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
   Procedure.

SO ORDERED.

ENTER:


                             ___________________________________________
                             CHIEF UNITED STATES DISTRICT JUDGE




                                       5
